Citation Nr: 0946546	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  02-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial compensable rating 
for an allergic reaction to non-steroidal anti-inflammatory 
medication.  

2.  Entitlement to an increased initial rating for 
lumbosacral strain with degenerative joint disease (DJD), 
currently evaluated as 20 percent disabling prior to January 
9, 2007, and as 40 percent disabling after January 9, 2007.

3.  Entitlement to an increased rating for congenital 
dysplasia, right hip, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for congenital 
dysplasia, left hip, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 13, 1977 to 
December 19, 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case is now under the jurisdiction 
of the Denver, Colorado, RO.  

In November 2003, the Board remanded claims seeking increased 
ratings for the hips and lumbosacral strain, and entitlement 
to service connection for an allergic reaction to non-
steroidal anti-inflammatory medication for additional 
development.  In a January 2006 rating decision, the RO 
granted service connection for an allergic reaction to pain 
medication, increased the ratings for each of the Veteran's 
hips to 30 percent, and increased the rating for lumbosacral 
strain with DJD to 20 percent.  In a June 2006 remand, the 
Board remanded the increased rating claims for further 
development, and the issue of entitlement to an initial 
compensable rating for an allergic reaction to non-steroidal 
anti-inflammatory medication for the issuance of a statement 
of the case.  


FINDINGS OF FACT

1.  Since April 9, 2001, the Veteran's allergic reaction to 
non-steroidal anti-inflammatory medications has not been 
manifested by respiratory or other disabling symptomatology.  

2.  Prior to January 9, 2007, the Veteran's lumbosacral 
strain with DJD was manifested by recurrent muscle spasm, but 
not severely limited lumbar motion, severe lumbosacral 
strain, or severe or greater intervertebral disc syndrome.  

3.  After January 9, 2007, the Veteran's lumbosacral strain 
with DJD was manifested by limitation of flexion of 30 
degrees or less with subject complaints of lower extremity 
radiculopathy.  

4.  The Veteran's dysplasia of the right hip has been 
manifested by symptoms that are not productive of more than 
marked knee or hip disability.

5.  The Veteran's dysplasia of the left hip has been 
manifested by symptoms that are not productive of more than 
marked knee or hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
allergic reaction to non-steroidal anti-inflammatory 
medication have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.97, Diagnostic Codes (DCs) 
6600, 6846 (2009).

2.  Prior to January 9, 2007, the criteria for an initial 
rating in excess of 20 percent for the Veteran's lumbosacral 
strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2009), 5292, 5293, 5295 (2003); 
5293 (2002).  

3.  Since January 9, 2007, the criteria for an initial rating 
in excess of 40 percent for the Veteran's lumbosacral strain 
with DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2009), 5292, 5293, 5295 (2003); 5293 (2002).  

4.  The criteria for a rating in excess of 30 percent for 
dysplasia of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5255 (2009).  

5.  The criteria for a rating in excess of 30 percent for 
dysplasia of the left hip have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5255 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
Veteran's claims for increased ratings for her service-
connected lumbosacral strain and allergic reaction disorders 
arise from the Veteran's disagreement with the initial 
ratings following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
will not address whether VA has complied with the notice 
provisions of the VCAA with respect to these claims.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claims for increased rating, neither the 
Veteran nor her representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claims.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.  Actual 
knowledge may be established by statements or actions by the 
claimant or the claimant's representative demonstrating an 
awareness of what is necessary to substantiate her claim.  
Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  Because reversal is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), the Federal Circuit Court held that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in July 2006, subsequent 
to the RO decision that denied the claims for increased 
rating in February 2002.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO, and provided with the bases for 
assigning ratings and effective dates.  The claims were 
thereafter readjudicated in a May 2008 supplemental statement 
of the case.  An additional letter, which met most of the 
requirements of Vazquez-Flores, was sent to the Veteran in 
February 2009.  

Further, the Veteran was provided with correspondence 
regarding what was needed to support her claims.  
Specifically, the July 2006 VCAA notice letter advised the 
Veteran that her statements and medical and employment 
records could be used to substantiate her claims, and the 
Veteran can reasonably be expected to have understood the 
applicable diagnostic codes provided in the July 2002 
statement of the case, January 2006 and May 2008 supplemental 
statements of the case, and February 2009 correspondence.  
Thus, given the July 2002, January 2006, May 2008, and 
February 2009 VA correspondence, the Veteran is expected to 
have understood what was needed to support her claims.

Moreover, the Veteran has demonstrated actual knowledge of 
what was needed to support her claims as reflected in her 
statements and correspondence.  Specifically, at the time of 
her VA examination in December 2001, she indicated that she 
had a constant ache in both hips that was aggravated by 
weather changes, activity, and inactivity.  VA examination in 
August 2005 revealed the Veteran's report that her hip pain 
affected her ability to work, but that she could still do her 
job as an administrative assistant.  At the time of VA 
examination in January 2007, she noted that while her 
bilateral hip condition continued to affect her abilities to 
do physically demanding work, she could still do her job as 
an administrative assistant, as this was a sedentary job.  VA 
examination in April 2009 revealed the Veteran's complaint 
that left hip pain limited shopping and other activities of 
daily living.

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support her claims, with particular emphasis on 
an adverse impact on her employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, VA, and private treatment 
records, and records from the Social Security Administration 
(SSA).  The Veteran was also afforded multiple VA 
examinations, and neither she nor her representative has 
argued that the most recent VA examination is inadequate for 
rating purposes.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, with 
respect to the claim for increased ratings for the Veteran's 
hip disabilities, April 2000, until VA makes a final decision 
on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

As for the Veteran's claims for initial increased ratings for 
lumbosacral strain with DJD and allergic reaction to non-
steroidal anti-inflammatory medication, the Board must 
evaluate all evidence of record reflecting the severity of 
her disability from the date of grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Allergic Reaction to Non-Steroidal Anti-Inflammatory 
Medication

Background

The Veteran was granted service connection for allergic 
reaction to non-steroidal anti-inflammatory medication by a 
January 2006 rating decision, effective from April 2001, at 
which time the disability was assigned a noncompensable 
rating by analogy under the rating criteria for sarcoidosis 
found at 38 C.F.R. § 4.97, Diagnostic Code 6846 (2009).  In 
essence, the RO determined that a noncompensable rating was 
warranted since there was no evidence of symptoms or 
physiologic impairment.  

Private treatment records from February 2001 reflect an 
impression of recurrent anaphylaxis and chronic sinusitis, 
possibly related to her recurrent anaphylaxis.  

VA treatment records from September 2001 reflect that the 
Veteran had a history of severe repeated anaphylactic 
reactions to non-steroid anti-inflammatory drugs (NSAIDs), 
including acetaminophen.  It was noted that the Veteran 
expected the allergist to "cure" her hypersensitivity.  
This physician advised the Veteran to use a warning tag, 
carrying Epi-pen, and using antihistamines, including Seprex-
D given by Dr. Storms.  

VA examination in December 2001 revealed that the Veteran 
reported taking Aleve in June 2000, and that her tongue then 
swelled and she had respiratory problems.  At present, the 
use of aspirin, Advil, or Tylenol would cause dyspnea and her 
heart to race.  The diagnosis included allergic reaction to 
pain medication.  

VA treatment records from November 2002 reflect that the 
Veteran had completed her school and would be working in the 
VA office at Pikes Peak Community College.  The Veteran 
further indicated that she had been taking the same amount of 
pain medication as always, and requested a renewal of that 
medication (oxyodone).  

In July 2003, the Veteran denied any sharing of her pain 
medication.  She reported that she was now chief 
administrator of document storage and imaging at Pikes Peak 
(she had been trained as a medical transcriptionist) due to 
budget cuts.  

A private medical statement from December 2003 notes that the 
Veteran had had multiple reactions to many different drugs, 
both prescription and non-prescription.  Dr. Storms believed 
that the Veteran fell into the syndrome known as Multiple 
Drug Sensitivity (MDS), noting that she had experienced 
anaphylaxis to many of these drugs.  Dr. Storms indicated 
that MDS was a rare condition of reactivity to multiple 
drugs, as the name implied.  It was only found in patients 
who had been given a variety of different drugs for various 
medical conditions.

In August 2004, VA treatment records indicate that the 
Veteran continued to take oxycodone but was concerned about 
addiction.  However, she was also concerned about using other 
medications due to her long list of anaphylaxis, which 
included vioxx, Celebrex, tylox, asa, multi-vitamins, and 
Aleve.  

In a statement dated in November 2004, the Veteran indicated 
that she had not had any anaphylactic episodes recently due 
to the fact that she had not taken anything that she might be 
allergic to.  This included many antibiotics which could have 
alleviated her sinus infection, among other things.  She 
denied refusing surgery as an alternative to relieving her 
physical condition, noting that with her severe anaphylaxis, 
this could be life threatening.  She expressed some concern 
about her ability to continue working with her worsening 
physical condition and growing [in]ability to tolerate pain-
killing drugs.  

VA examination in August 2005 revealed that the Veteran was 
currently an administrative assistant at Pike's Peak 
Community College.  It was further noted that the Veteran had 
experienced an allergic reaction in June 2000 after taking 
two tablets of Aleve, at which time she developed swelling, 
dyspnea, and wheezing.  By July 2000, all symptoms were noted 
to have resolved.  Subsequently, the Veteran noted that she 
had taken certain medications with similar symptoms that 
required her to be taken to the emergency room.  Her last 
reaction was reportedly in 2002.  While the examiner noted 
that the Veteran had developed anaphylaxis based on her 
allergic reactions, the anaphylactic symptoms had completely 
resolved and she had no residual sequelae.  She, however, 
would no longer be able to tolerate non-steroidal anti-
inflammatory medications.  

VA examination in August 2008 revealed a diagnosis of 
allergic reaction to non-steroidal anti-inflammatory agents, 
currently stable.  It was further noted that the Veteran did 
not have any functional limitations present as a result of 
the service-connected allergic reaction at the present time, 
and that her respiratory examination was completely within 
normal limits.  

VA examination in April 2009 revealed a diagnosis of allergic 
reaction to non-steroidal anti-inflammatory medications 
associated with lumbosacral strain with DJD.  There were no 
respiratory abnormalities noted on examination and the 
examiner indicated that this diagnosis had no significant 
effects on the Veteran's occupation.  

Analysis

Under Diagnostic Code 6846, a 0 percent rating is assigned 
for disability manifested by chronic hilar adenopathy or 
stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating is assigned where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is assigned where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is assigned where there is cor pulmonale (right heart 
failure) or cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.

The Note that follows Diagnostic Code 6846 indicates that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 or on the basis of extra-pulmonary involvement under the 
specific body system involved.  38 C.F.R. § 4.97.  Under 
Diagnostic Code 6600, a minimum 10 percent rating is 
warranted for chronic bronchitis for forced expiratory volume 
in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a 
ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  

As was noted previously, while the Veteran has been service 
connected for her allergic reaction to the use of NSAIDs, the 
record since April 2001 does not reflect evidence of any 
residual disability that has resulted from any previous 
allergic reaction or otherwise.  Indeed, each VA examiner 
that has examined the Veteran for the current nature and 
severity of this disability has noted that there are no 
current residuals.  The Board also finds that as a result of 
the lack of continuing symptoms at any point during the 
relevant time frame on appeal, it is difficult to analogize 
this disability to an appropriate diagnostic code, and that 
the RO's use of Diagnostic Code 6846 is just as appropriate 
as any other code, in light of at least the apparent acute 
symptoms of upper respiratory swelling and dyspnea.  In this 
regard, the record also does not reflect any objective 
findings of continuing respiratory disability identified as a 
residual of an allergic reaction to NSAIDs for a compensatory 
rating by analogy to bronchitis, much less respiratory 
symptoms that are consistent with a compensable rating under 
Diagnostic Code 6846.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against an initial compensable rating for 
allergic reaction to non-steroidal anti-inflammatory 
medications at any point during the relevant time period on 
appeal.  

Lumbosacral Strain with DJD

Background

A February 2002 rating decision granted service connection 
for lumbosacral strain with DJD, effective from April 2001.  
At this time, the Veteran was assigned a 10 percent rating 
for this disorder under former Diagnostic Code 5295, relating 
to lumbosacral strain, for characteristic pain on motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Thereafter, 
a January 2006 rating decision increased the rating for this 
disability to 20 percent, effective from April 2001, for 
muscle spasm on extreme bending, again under former 
Diagnostic Code 5295, although it was formally noted that the 
Veteran's disability was now rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2009).  A June 2009 rating decision 
increased the rating for this disability to 40 percent under 
the criteria for spine disabilities in effect since September 
2003, effective January 9, 2007, based on January 9, 2007, 
examination findings that lumbar range of motion was limited 
to 30 degrees.  

VA treatment records from June 2001 reflect that the 
assessment included chronic back pain.  In November 2001, the 
Veteran complained of back pain that reportedly radiated 
around to the front under her right breast.  

VA examination in December 2001 revealed that the Veteran 
reported stiffness in her back for about an hour every 
morning with pain radiating into the lower extremities.  She 
indicated that she was bedridden for a period of four days 
every month secondary to back pain.  Physical examination 
revealed tenderness in the lumbosacral spine and paraspinal 
muscles without spasm.  Forward flexion was from 0 to 90 
degrees, backward extension was decreased to 0 to 20 degrees, 
and that lateral flexion decreased to the right at 20 degrees 
and to the left at 35 degrees.  There was also pain while 
doing range of motion.  There was positive straight leg 
raising on the left side with some radiating pain to her left 
foot, and negative straight leg raising on the right at 60 
degrees.  Repeat examination after exercise revealed similar 
results without fatigability, incoordination, or weakness.  
The diagnosis included lumbosacral strain and DJD of the 
lumbosacral spine (x-rays in the claims file of the lumbar 
spine showed degenerative disease).  

VA treatment records from February 2002 reflect that the 
Veteran reported increased low back pain.  Her right leg was 
also reportedly weak, preventing her from walking easily, for 
3 days.  Examination of the back revealed maximum flexion of 
90 degrees.  Straight leg raising was positive at 80 degrees 
bilaterally with increased back pain.  Strength was 4/5 in 
the right foot dorsiflexors, and 5-/5 in the right knee 
extensors and right foot plantar flexors.  There was also 
decreased sharp sensation along the distal medial right foot.  
The assessment included acute low back pain with radicular 
weakness and paresthesias in the right S1 distribution 
consistent with L5-S1 disc bulge and root compression.  March 
2002 magnetic resonance imaging (MRI) revealed a minimal disc 
bulge at L5-S1 without evidence of nerve root 
compression/impingement.  There was also no evidence of 
spinal canal stenosis.  Later in March 2002, examination 
revealed back spasm near L5.  Maximum flexion was to 110 
degrees but the Veteran had difficulty with straightening.  
Neurological evaluation revealed normal lower extremity 
strength and muscle tone.  Straight leg raising was positive 
at 45 degrees with increased low back pain.  The assessment 
included degenerative disc disease (DDD) at L5-S1 with spasm.  
In April 2002, the Veteran again reported low back pain and 
she was given recommendations concerning various exercises.  

A SSA determination letter in May 2002 notes that the Veteran 
had been evaluated for back symptoms with some limitation in 
her motion.  SSA recognized that the Veteran's condition 
prevented her from doing previous work, however, it did not 
prevent her from performing other types of work, and that 
based on her age of 43 years, her education of 15 years, and 
past work experience, SSA found that the Veteran could do 
other work.  In summary, SSA did not find that the Veteran 
was disabled under their rules.

VA treatment records from May 2002 reflect that the Veteran 
underwent further evaluation for complaints of back pain.  
She stated that she was not interested in surgery at this 
time due to the risk of anaphylaxis.  The assessment included 
chronic low back pain due to congenital hip deformity.  In 
June 2002, the examining physician indicated that current 
therapy would be reviewed before he would recommend 
acupuncture for the Veteran's low back pain.  She was later 
referred to Dr. Goldbaum for such treatments, and in 
September 2002, it was noted that the treatments were helping 
with her pain.  In January 2003, the Veteran reported that 
her low back pain was stable and that acupuncture was helping 
with the pain.  

VA treatment records from May 2003 reflect that the Veteran's 
most severe pain was in the low back.  She was enjoying her 
new job at the Pikes Peak Veterans office "registering 
veterans."  She was on contract at this time but was hopeful 
that her position would be made permanent soon.  In August 
2004, it was noted that the Veteran continued to be able to 
function at work, but that a new MRI would be ordered.  She 
continued to take oxycodone but was concerned about 
addiction.  However, she was also concerned about using other 
medications due to her long list of anaphylaxis, which 
included vioxx, Celebrex, tylox, asa, multi-vitamins, and 
Aleve.  

VA examination in August 2005 revealed the Veteran's report 
of an 18 to 20 year history of low back pain in the mid-back.  
She described this as pain, stiffness, fatigue, and weakness.  
She noted no sciatica bilaterally.  The Veteran used a cane.  
The condition did affect her usual occupation.  She denied 
incapacitating episodes of back pain in the previous 12 
months or any hospitalizations for back pain.  She described 
increased back pain with increased bending, lifting, or 
carrying.  She also reported fatigue and weakness.  The 
Veteran had received chiropractic care, home therapy, and 
transcutaneous electrical nerve stimulation (TENS) unit.  She 
also took Percocet for the problem.  This helped her to some 
degree but did not completely relieve her symptoms.  

Physical examination revealed limited motion.  Flexion was to 
60 degrees, extension to 20 degrees, lateral bending was to 
20 degrees bilaterally, and rotation was to 15 degrees 
bilaterally.  There was mild to moderate loss of lumbar 
lordosis.  There was mild para lumbar spasm and tenderness 
noted.  There was increased pain with resisted flexion and 
extension of the back.  There was mild incoordination of 
motion noted.  Lower extremity reflexes were intact and 
symmetric, +2 at the knees and ankles.  No gross motor or 
sensory findings were found in either of the lower 
extremities.  X-rays at this time revealed extensive facet 
sclerosis at the left L5 pars interarticularis and mild 
sclerosis on the right side at the same level.  Imaging of 
the L5-S1 disc space was limited.  There was minor osteophyte 
formation on the vertebral body and plates.  The overall 
impression included lumbar spine degenerative arthritis, 
moderate.  The examiner indicated that he would assign the 
Veteran an additional 5 degree range of motion loss for the 
DeLuca issues outlined above for the lumbar spine.  The 
severity of the low back disorder was mild to moderate, and 
the nature was musculoskeletal strain.  The examiner further 
commented that the normal range of motion for the lumbar 
spine included 80 degrees of flexion, extension of 30 
degrees, rotation of 45 degrees, and lateral bending of 40 
degrees.  He also believed that pain significantly limited 
her function on a regular basis, not necessarily with flare-
ups.  Muscles spasms had also been described.  

Numerous statements from family members, friends, and 
acquaintances were submitted in October 2006, and attest to 
the Veteran's worsening back problems.

VA examination on January 9, 2007, revealed that the Veteran 
reported back pain in the lower lumbar area, with stiffness, 
weakness, and fatigue.  The symptoms did not radiate into 
either lower extremity, and while they did not affect her 
usual occupation, they did affect the activities of daily 
living.  She also reported increased back pain with 
repetitive use but denied flare-ups of pain.  She reported 
muscle spasm, weakness, and fatigue in the back.  She denied 
any incapacitating episodes of back pain in the previous 12 
months.  Physical examination revealed that range of motion 
was limited, with flexion to 30 degrees, extension to 10 
degrees, lateral bending to 10 degrees bilaterally, left 
rotation to 10 degrees, and right rotation to 15 degrees.  
There was also paralumbar spasm and tenderness, and easy 
fatigability noted to repetitive strength testing.  There was 
moderate incoordination in her motion.  There was increased 
pain with any gently resisted motion, and mild loss of 
strength in flexion and extension of the spine, but more so 
with extension/flexion.  On neurological examination, both 
lower extremities showed normal motor function grossly in all 
major groups of both lower extremities.  The Veteran also had 
normal sensation to light touch in an L2 to S1 distribution 
bilaterally.  There were also normal reflexes of the knees 
and ankles, +2 and symmetric.  Straight leg raising was 
negative.  New x-rays of the lumbar spine revealed DJD.  The 
overall impression included lumbar spine DJD, the examiner 
commenting that he would assign the Veteran an additional 5 
degree range of motion loss in lumbar extension for the 
DeLuca issues, as outlined above.  The examiner noted that 
normal range of motion of the lumbar spine was flexion of 90 
degrees, extension of 30 degrees, lateral bending of 30 
degrees, and rotation of 30 degrees.  

VA examination in April 2009 revealed that the Veteran's 
current symptoms were daily spasm on the right side of the 
low back with tingling occurring 10 times per day.  Pain was 
rated at 8-9/10 with each spasm lasting about 30 seconds.  
The Veteran denied any side effects from current treatment.  
She did relate some urinary problems but the examiner did not 
relate this to her service-connected back disorder.  The 
Veteran further reported fatigue, decreased motion, 
stiffness, spasm and pain.  She denied any flare-ups of her 
spinal condition or incapacitating episodes of spinal 
disease.  She reportedly walked with the assistance of a 
cane.  Muscle spasm was not found to responsible for abnormal 
gait or spinal contour.  There were no findings of any 
neurological impairment.  Thoraco-lumbar range of motion 
revealed flexion to 45 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees, and lateral rotation to 20 
degrees.  There was also objective evidence of pain on active 
motion.  Paraspinal muscle spasm was noted bilaterally from 
the low thoracic to the lumbar region.  X-rays revealed small 
anterior osteophytes at most levels and mild degenerative 
changes of the posterior elements, especially at L5-S1.  The 
diagnosis was L5-S1 DJD with lumbar spasm and strain, no 
radiculopathy (reduced strength more consistent with 
congenital bilateral hip dysplasia and deconditioning).  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.

As to the period prior to January 2007, the RO has continued 
to assign a 20 percent rating under former Diagnostic Code 
5295, and the Board finds there is no basis for a higher 
rating under either the old or the newer applicable rating 
criteria.  

Under the old criteria found in Diagnostic Code 5295, 
lumbosacral strain, in effect prior to September 2003, the 
criteria for the next higher rating, 40 percent, were severe 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Also applicable is former Diagnostic Code 5292 for limitation 
of motion of the lumbar spine.  Under the old Diagnostic Code 
5292, the criterion for the next higher rating, 40 percent, 
was severe limitation of motion (old criteria).  Prior to 
September 2002, Diagnostic Code 5293 provided a 10 percent 
rating for mild intervertebral disc syndrome (IDS), a 20 
percent rating for moderate IDS with recurring attacks, a 40 
percent rating for severe IDS with recurring attacks and 
intermittent relief, and a 60 percent rating for pronounced 
IDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The Court has held where a diagnostic code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a Veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the Veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292, 5293, and 
5295, in addition to the criteria arising out of revisions to 
the Codes relating to spine disabilities effective in and 
after September 2002.  The Board is in agreement with the 
application of former Diagnostic Code 5295, but finds that 
former Diagnostic Code 5295 permits a 20 percent rating, but 
not higher, for the period prior to January 9, 2007, based on 
the findings in treatment records and examination reports 
dated prior to January 9, 2007.  More specifically, the 
limitation of flexion noted on VA examination in December 
2001 and VA evaluation in February 2002 was to 90 degrees, on 
VA evaluation in March 2002 was to 110 degrees, and on VA 
examination in August 2005 was to 60 degrees, which is not 
consistent with even moderate limitation of lumbar motion, 
and this degree of lumbar motion more than offsets any 
limitation of extension, lateral flexion or rotation that may 
be considered more than moderate (15 degrees of bilateral 
rotation was demonstrated at the August 2005 examination).  
38 C.F.R. § 4.71a, Plate V (2009).  Thus, the Board does not 
find that the Veteran's limitation of motion of the lumbar 
spine is consistent with severe limitation of lumbar motion 
to warrant a higher rating under former Diagnostic Codes 5292 
at any point prior to January 9, 2007.  The Board also finds 
that there is no additional uncompensated limited motion of 
the lumbar spine that could provide a basis for a higher 
rating based on pain pursuant to 38 C.F.R. §§ 4.40, 4.45 
(2009).

The Board further notes that the next higher and maximum 
rating of 40 percent under former Diagnostic Code 5295 
requires severe symptoms with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and there is little or no 
medical evidence of these criteria prior to January 9, 2009.  
While the Board again notes that rotation was shown to be 
limited to 15 degrees at the time of the Veteran's August 
2005 VA spine examination, flexion at that time was 60 
degrees, extension was to 20 degrees, and lateral bending was 
to 20 degrees bilaterally.  

Former 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) would 
also not provide a basis for a rating in excess of 20 percent 
prior to January 9, 2007.  As was noted above, prior to 
September 2002, Diagnostic Code 5293 provided a 40 percent 
rating for severe IDS with recurring attacks and intermittent 
relief, and a 60 percent rating for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief, and 
in this regard, with the exception of recurrent muscle spasm, 
there were no other clinical findings appropriate to the site 
of a damaged disc that would warrant a rating in excess of 20 
percent prior to January 9, 2007.  In this regard, while 
there was an acute episode of such findings in February 2002, 
in March 2002, MRI findings noted only a minimal bulge at L5-
S1, and the record is otherwise lacking in continuing 
complaints of radiating lower extremity pain associated with 
the Veteran's back disorder.  In addition, such a 
relationship was squarely rejected by the most recent VA 
spine examiner who concluded that any residual pain in the 
legs was more likely related to the Veteran's service-
connected hip disorders.  Examinations other than the 
evaluation from February 2002 also do not support continuing 
objective evidence of neurological impairment to support the 
Veteran's periodic subjective complaints.

Having established that the Veteran is not entitled to more 
than a 20 percent evaluation under former Diagnostic Codes 
5292, 5293, and 5295 for the period prior to January 9, 2007, 
the Board will further examine whether any of the recent 
revisions to the rating criteria for the spine would entitle 
the Veteran to a higher rating.  In this regard, the Board 
finds that the August 2002 revisions also do not provide a 
basis for a higher rating.  Those criteria rate 
intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician for 
the required duration/frequency, and the orthopedic 
disability may be assessed at 20 percent based on limitation 
of motion that is mechanical in nature.  In addition, as was 
addressed with respect to Diagnostic Code 5293, there is no 
evidence of neurological impairment that could provide a 
basis to assign a compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).  Thus, there is no basis to assign a higher rating 
under the August 2002 revisions.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 20 percent would still not be 
warranted prior to January 9, 2007.  More specifically, based 
on the Board's review of these criteria, a higher rating 
would be permitted for ankylosis of the lumbar spine, but 
ankylosis of the entire lumbar spine is not indicated.  
Moreover, intervertebral disc syndrome is now rated by the 
higher evaluation of a combination of orthopedic disability 
with other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and the Board finds that for the same reasons 
noted above, a higher rating would not be warranted.

Finally, the Board notes that the fact that the Veteran is 
additionally service-connected for DJD of the lumbar spine 
does not help the claim, since arthritis is also rated based 
on loss of motion of the involved joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  

In summary, the Board finds that with respect to the period 
prior to January 9, 2007, the evidence is against entitlement 
to a rating in excess of 20 percent.  

With respect to the Veteran's entitlement to an increased 
rating after January 9, 2007, the Board is mindful of the 
fact that it will again be necessary to consider former 
Diagnostic Codes 5292, 5293, and 5295, in addition to the 
criteria arising out of revisions to the Codes relating to 
spine disabilities effective in and after September 2002.  
However, the Board does not find that these Diagnostic Codes 
provide any basis to award a rating higher than 40 percent.  
First, the 40 percent rating is the highest rating available 
under former Diagnostic Codes 5292 and 5295, and thus, these 
Codes do not provide any basis for a higher rating.  It has 
also been held that when the Veteran is already in receipt of 
the highest rating available under the applicable criteria 
for limited motion, pain in connection with that limitation 
cannot provide a basis for entitlement to an even higher 
rating.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
Board additionally notes that under former Diagnostic Code 
5293, the next higher and highest rating of 60 percent was 
provided for pronounced intervertebral disc syndrome 
manifested by symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  Here, while the record does demonstrate examination 
findings consistent with muscle spasm and there are x-rays 
and MRI studies that reveal disc disease of the lumbar spine, 
March 2002 MRI revealed only a minimal disc bulge at L5-S1 
and subsequent clinical findings have not objectively 
supported the existence of any radiculopathy.  In fact, in 
January 2009, the Veteran specifically denied any radiating 
pain and no neurological impairment was noted.  Consequently, 
the Board finds that a preponderance of the evidence is 
against entitlement to a 60 percent rating for this disorder 
under former Diagnostic Code 5293.

Having established that the Veteran is not entitled to more 
than a 40 percent evaluation under either former Diagnostic 
Codes 5292, 5293, or 5295, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle her to a higher rating.  In this 
regard, the Board finds that the August 2002 revisions also 
do not provide a basis for a higher rating.  Those criteria 
rate intervertebral disc syndrome either on the basis of 
incapacitating episodes or by combining chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Here, there is once again no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician and 
the Veteran's orthopedic disability may be assessed at 40 
percent based on limitation of motion that is mechanical in 
nature.  In addition, there is little or no objective 
clinical evidence of neurological impairment to match the 
Veteran's subjective complaints of tingling in April 2009.  
Thus, the Board finds there continues to be no basis to 
assign a separate compensable rating for impairment of the 
sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009), and therefore no basis to assign a higher rating 
under the August 2002 revisions.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, a rating in excess of 40 percent would still not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that for the same reasons noted above, a higher 
rating would not be warranted.

In addition, as was noted with respect to the period prior to 
January 9, 2007, since arthritis is also rated based on loss 
of motion of the involved joint, the Codes for arthritis 
would also not provide any basis for a higher rating for the 
Veteran's service-connected back disability after January 9, 
2007.

Accordingly, the Board also finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 40 
percent for lumbosacral strain with DJD of the lumbar spine 
from January 9, 2007.

Bilateral Hip Disability

Background

Service connection for right and left hip dysplasia was 
granted by a July 1980 Board decision, after which an August 
1980 rating decision assigned 10 percent ratings, 
respectively, under Diagnostic Code 5255, relating to 
impairment of the femur.  A June 1997 rating decision then 
increased the rating for the right and left hip to 20 
percent, respectively, from January 1996.  Following the 
Veteran's filing of his claim for increased ratings in April 
2001, a January 2006 rating decision increased the rating for 
each disability to 30 percent, effective from April 2001.  
The Veteran has continued her appeal with respect to these 
claims.  

VA treatment records from May 2000 reflect that the Veteran 
reported pain in her hips due to having a congenital 
deformity that was surgically corrected.  Her pain was 
reportedly reduced from previous levels because she had a new 
job which put less strain on her hips.  The impression was 
status post surgical repair of congenital hip problem, 
bilateral.  In July 2000, there was a diagnosis of 
degenerative arthritis, left hip.  

Private treatment records from September 2000 reflect that 
the Veteran's history included osteotomies for her deformed 
hips.  

VA treatment records from November 2000 reflect that the 
Veteran complained of worsening hip pain.  The assessment 
included congenital hip dysplasia.  

In February 2001, there was a private physician assessment 
that included hip dysplasia and post-traumatic type symptoms.  

VA treatment records from June 2001 reflect that the 
assessment included chronic hip pain.

VA examination in December 2001 revealed that the Veteran's 
hip pain began after running in basic training during 
service.  After service, x-rays revealed bilateral hip 
deformities and she subsequently had an osteotomy of the 
right hip in 1978 and a left osteotomy in 1983.  These 
procedures reportedly helped a little.  Currently, she had 
constant pain in both hips aggravated by weather changes, 
activity, and inactivity.  Physical examination revealed that 
the right led was 99 centimeters (cm) long and the left leg 
was 98 cm.  Examination of the right thigh revealed a 20 cm, 
healed, nontender scar on the lateral aspect.  The left thigh 
demonstrated a 16 cm, healed, nontender scar on the lateral 
aspect.  Examination of both hips revealed tenderness on the 
trochanteric area.  There was pain bilaterally with internal 
rotation.  Bilateral hip abduction was normal from 0 to 40 
degrees, adduction was normal from 0 to 25 degrees, and 
flexion was decreased from 0 to 100 degrees.  The Veteran had 
pain while doing range of motion.  Repeat examination 
disclosed similar results without fatigability, 
incoordination or weakness.  The diagnosis included bilateral 
hip dysplasia status post osteotomy with limitations as 
described and arthritis.  X-rays revealed marked 
osteoarthritic degenerative changes in the left hip, 
including marked spurring and irregularity of the femoral 
head.  The right hip demonstrated moderate degenerative 
change, particularly in the area of the lesser trochanter, 
consistent with either prior fracture or other traumatic 
injury.  

VA treatment records from February 2002 reflect that the 
Veteran reported increased bilateral hip pain.  The 
assessment included DJD of the left greater than right hip 
due to congenital deformity.  In March 2002, the Veteran was 
again examined with respect to her complaints of bilateral 
hip pain.  In April 2002, the Veteran again reported hip pain 
and she was given recommendations concerning various 
exercises.  

A SSA determination letter in May 2002 notes that the Veteran 
had been evaluated for hip symptoms with some limitation in 
her motion.  SSA recognized that the Veteran's condition 
prevented her from doing previous work, however, it did not 
prevent her from performing other types of work, and that 
based on her age of 43 years, her education of 15 years, and 
past work experience, SSA found that the Veteran could do 
other work.  In summary, SSA did not find that the Veteran 
was disabled under their rules.  

In June 2002, a VA examining physician indicated that current 
therapy would be reviewed before he would recommend 
acupuncture for the Veteran's hip pain.  She was later 
referred to Dr. Goldbaum for such treatments, and in 
September 2002, it was noted that the treatments were helping 
with her pain.  In January 2003, the Veteran reported that 
her hip pain was stable and that acupuncture was helping with 
the pain.  In October 2003, she was evaluated for chronic hip 
pain due to the banging of her knee at work and a lot of 
lifting.  

MRI of the hips in May 2005 revealed an area of signal 
abnormality within the right femoral head.  This was found to 
likely represent avascular necrosis.  An area in the proximal 
femur was believed to represent a ferromagnetic artifact.  
The left hip demonstrated significant ring osteophyte 
formation.  A small area on the superior, anterior aspect of 
the femoral head was believed to be due to trauma or 
avascular necrosis.  A linear defect through the femoral neck 
and into the femoral head appeared to be surgical tunnel 
marrow decompression, and in the proximal femur, there was a 
linear signal defect on the T1 weighted images that might 
represent a small, non-displaced, fracture.  

VA examination in August 2005 revealed the Veteran's history 
of surgery to the hips, osteotomies and subsequent hardware 
removals done 25 years earlier in both hips.  She denied any 
subsequent surgery.  Her main complaints in both hips were 
stiffness, pain, and increased pain with weather changes.  
She also reported that she limped on a regular basis and used 
a cane.  She also had pain bilaterally in the groin area.  
The condition did affect her ability to work but she was able 
to do her job as an administrative assistant.  She stated 
that her activities of daily living were severely limited by 
hip arthritis and hip pain.  She reported having flare-ups of 
pain when she was more active, which was infrequently.  The 
Veteran also reported weakness and fatigability in both hips.  
In terms of treatment, she had had Percocet and chiropractic 
care, but no recent care, further surgeries, or injections.  

Both hips were carefully examined and revealed extension to 
20 degrees, flexion to 90 degrees, abduction to 30 degrees, 
adduction to 20 degrees, internal rotation to 20 degrees, and 
external rotation to 25 degrees.  All of these motions caused 
some degree of pain to the Veteran.  There was increased pain 
with resisted flexion and extension of the hips and mild 
weakness in flexion, extension, and abduction of both hips.  
There was mild incoordination of motion.  The Veteran walked 
with antalgia and a positive Trendelenburg sign bilaterally, 
listing more to the right than the left.  Limb lengths were 
equal.  X-rays of the right hip revealed a healed fracture of 
the proximal femur with mild deformity with pin tracks still 
evident.  There was also dystrophic calcification or an old 
fracture fragment adjacent to the greater trochanter.  The 
impression was posttraumatic deformity and healed fracture of 
the proximal right femur.  X-rays of the left hip revealed an 
impression of no fracture or dislocation, but mild to 
moderate osteoarthritic changes of the left hip.  The overall 
impression included degenerative arthritic changes both hips 
secondary to congenital hips dysplasia.  The examiner would 
assign an additional 10 degree range of lost motion in hip 
flexion for both hips.  He further commented that the 
bilateral hip disorder was moderate to severe bilaterally and 
its nature was congenital with subsequent degenerative 
overlay.  He also noted that there was no malunion of the 
hips.  The hips had arthritic changes, but there was no 
ankylosis of the hips and no flailed hip joints.  

Private treatment records for the period of January to April 
2006 reflect that in January 2006, the Veteran was having 
major difficulty with her left hip.  MRI revealed avascular 
necrosis of the left hip with osteoarthritis.  She had 
difficulty ambulating, walking with a cane, and walking less 
than a block.  She continued to be employed.  Physical 
examination revealed that reflexes and muscle strength in 
both lower extremities was bilaterally symmetrical.  The 
impression included status post femoral osteotomy with 
avascular necrosis on the left.  Later in January, the 
Veteran indicated that she wanted a hip replacement and was 
wondering whether she was allergic to titanium.  

VA treatment records from March 2006 reflect the Veteran's 
report that she was declining hip surgery due her allergies 
of the materials that would be put in her.  However, an entry 
in April 2006 indicates that the test for titanium had not 
yet been conducted.  

Numerous statements from family members, friends, and 
acquaintances were submitted in October 2006, and attest to 
the Veteran's worsening hip problems.  

VA examination in January 2007 revealed that the Veteran's 
chief complaints regarding her hips were pain, weakness, 
popping, grinding, and swelling.  The left and right hips 
were both affected, with the symptoms being greater on the 
left than the right.  There were also subjective complaints 
such as poor ability to stand, left, bend, or carry without 
increasing pain.  The Veteran also used a wheelchair for 
longer trips, and a walker around the home for walking.  She 
was never without an assistive device for ambulation.  The 
condition had also affected her ability to do work that is 
physically demanding, but she could do her job as an 
administrative assistant, as this was a sedentary job.  
Activities of daily living were also severely limited, as she 
could not walk a block or stand for more than 5 minutes.  
Recreational activities were also limited.  She reported pain 
with motion and increased pain with repetitive use in both 
hips.  Flare-ups of pain were not noted.  She denied any 
instability of either hip.  X-rays from 2005 were noted to 
show mild to moderate arthritis changes in both hips, and MRI 
suggested early to mid-level avascular necrosis of both hips.  

Physical examination of the hips revealed limited motion.  
Flexion was to 45 degrees, extension/abduction was to 20 
degrees, adduction was to 10 degrees, external rotation to 20 
degrees, and internal rotation to 10 degrees.  There was 
increased pain with repetitive, resisted flexion and 
abduction of both hips.  There was mild to moderately easy 
fatigability to repetitive flexion and extension strength 
testing in both hips, and increased pain with resisted 
motion.  There was a positive Trendelenburg sign bilaterally.  
New x-rays of the hips showed DJD bilaterally.  The overall 
impression included hip arthritis secondary to congenital 
dysplasia of the bilateral hips, with restricted motion and 
pain, the examiner noting that he would assign an additional 
10 degree range of motion loss in hip flexion bilaterally for 
the DeLuca issues, as outlined above.  The examiner noted 
that normal range of motion of the hips was 30 degrees of 
extension, 125 degrees of flexion, abduction of 45 degrees, 
adduction of 25 degrees, internal rotation of 40 degrees, and 
external rotation of 60 degrees.  

A VA operative report from December 2007 reflects that the 
Veteran underwent a left total hip arthroplasty at this time, 
metal-on-metal.  The findings were left hip osteroarthritis 
with lateral subluxation secondary to the osteoarthritis, and 
it was explained to the Veteran that her left hip replacement 
may not eliminate her left leg pain as this might be caused 
by lumbar disc disease.  In January 2008, the Veteran 
reported a lot less left hip pain and that she was very happy 
with the outcome.  

VA examination in April 2009 revealed that the Veteran had no 
current symptoms with respect to the left hip, the Veteran 
noting that she felt very strong in the left hip, and that 
she had no falls or problems.  Since 2000, she reported 
progressively worsening sharp pain in the right hip, which 
limited mobility only during sharp pain episodes which 
occurred 3-4 times a week.  She had not yet had surgery on 
the right hip due to financial hardship.  While she did not 
have any symptoms in the left hip, the right hip reportedly 
exhibited instability, pain, stiffness, decreased speed of 
joint motion, episodes of dislocation or subluxation at the 
rate of one to two times a year.  There were also symptoms of 
swelling and tenderness.  Physical examination of the right 
hip revealed tenderness and guarding of movement.  The range 
of motion on the left side revealed flexion to 125 degrees, 
extension to 10 degrees, and abduction to 40 degrees and 
there was no objective evidence of pain following repetitive 
motion.  The range of motion on the right side revealed 
flexion to 100 degrees, extension to 10 degrees, and 
abduction to 35 degrees and there was no objective evidence 
of pain following repetitive motion.  X-rays of the right hip 
revealed an impression of probable developmental dysplasia of 
the right hip with incomplete acetabular coverage of the head 
of the femur, and degenerative changes and irregularity of 
the central cortex of the femoral head redemonstrated without 
changes.  X-rays of the left hip revealed evidence of a left 
hip arthroplasty.  The examiner noted that the Veteran's 
right hip had significant effects on the Veteran's 
occupational duties.  The Veteran's left hip disorder had no 
significant effects.  

Analysis

There is no evidence that would support a rating in excess of 
30 percent for either hip under Diagnostic Code 5255 at any 
time since April 2000.  

Diagnostic Code 5255 deals with impairment of the femur.  See 
38 C.F.R. § 4.71a, DC 5255.  Under that code, malunion of the 
femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of femur, with 
false joint; or fracture of shaft or anatomical neck of femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace, warrants a 60 percent evaluation.  The 
highest rating available under that code, 80 percent, is 
warranted for fracture of shaft or anatomical neck of femur, 
with nonunion, with loose motion (spiral or oblique 
fracture).

While the Board is mindful of the fact that the Veteran 
underwent a left hip replacement in December 2007, at no time 
before or after that surgery were there findings of fracture 
of the surgical neck, shaft, or anatomical neck of the femur 
of either the left or right hip, and thus, a higher rating 
under Diagnostic Code 5255 is not available for either hip.  
Moreover, since there is no evidence of a flail hip joint as 
to either hip, an 80 percent rating is also unavailable under 
38 C.F.R. § 4.71a, Diagnostic Code 5254 (2009).  In fact, VA 
examination in August 2005 revealed no evidence of malunion 
of the hips or flailed hip joints.  As far as limitation of 
motion is concerned, a higher rating would only be available 
under Diagnostic Code 5252, which provides a 40 percent 
rating for thigh flexion limited to 10 degrees.  However, the 
evidence for the entire period relevant on appeal has never 
shown flexion of the hips to be limited to less than 45 
degrees.  The Veteran's pain on hip motion would also not 
entitle the Veteran to higher ratings since there is no 
additional uncompensated limitation of motion that can form 
the basis for any such rating.  38 C.F.R. §§ 4.40, 4.45 
(2009).  In addition, since the codes for arthritis are also 
based on limited motion, these codes would not provide a 
basis for a higher or separate rating.  Finally, since hip 
anklyosis has never been shown, a higher rating for either 
hip would not be available for hip ankylosis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2009).  

In summary, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is also against 
entitlement to a rating in excess of 30 percent for 
congenital dysplasia of either the right or left hip.  

Extraschedular Consideration

The Board would point out that the rating schedule represents 
as far as practicable, the average impairment of earning 
capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected 
allergic reaction, bilateral hip, and low back disability 
cause muscle spasms and painful motion that interferes with 
her ability to carry on certain work-related and daily 
activities.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to an initial compensable rating for an allergic 
reaction to non-steroidal anti-inflammatory medication is 
denied.

Entitlement to an increased initial rating for lumbosacral 
strain with DJD in excess of 20 degrees prior to January 9, 
2007, and in excess of 40 percent after January 9, 2007, is 
denied.

Entitlement to a rating in excess of 30 percent for 
congenital dysplasia of the right hip is denied.

Entitlement to a rating in excess of 30 percent for 
congenital dysplasia of the left hip is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


